UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 07-7574



FREEMAN L. HANKINS,

                 Petitioner - Appellant,

            v.


DON WOOD,

                 Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. Malcolm J. Howard, Senior
District Judge. (5:07-hc-02046-H)


Submitted:    July 22, 2008                 Decided:   July 24, 2008


Before WILKINSON, MOTZ, and SHEDD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Freeman L. Hankins, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Freeman L. Hankins seeks to appeal the district court’s

order denying relief on his motion to reconsider the denial of his

28 U.S.C. § 2254 (2000) petition.               The order is not appealable

unless    a    circuit     justice   or     judge    issues    a   certificate   of

appealability.       See 28 U.S.C. § 2253(c)(1) (2000).              A certificate

of appealability will not issue absent “a substantial showing of

the denial of a constitutional right.”                 28 U.S.C. § 2253(c)(2)

(2000).       A prisoner satisfies this standard by demonstrating that

reasonable       jurists    would    find     that    any     assessment    of   the

constitutional claims by the district court is debatable or wrong

and that any dispositive procedural ruling by the district court is

likewise debatable.         See Miller-El v. Cockrell, 537 U.S. 322, 336-

38 (2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v.

Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).                  We have independently

reviewed the record and conclude that Hankins has not made the

requisite      showing.       Accordingly,      we    deny     a   certificate   of

appealability, deny Hankins’ motion for authorization, and dismiss

the appeal.      We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                                           DISMISSED




                                      - 2 -